In an action by an administratrix to recover damages for the death of her infant son, and damages for his pain and suffering between the time of the accident and the timé of his death, the jury rendered a verdict for plaintiff on the first cause of action and for defendant on the second cause of action. From the judgment entered thereon, and from an order denying defendant’s motion to set aside the verdict on the first *848cause of action, defendant appeals. Judgment and order reversed on the facts and new trial granted, with costs to appellant to abide the event. In our opinion the verdict is against the weight of the credible evidence. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.